Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The amendment is non-compliant under 37 CFR 1.121.  However, under MPEP 714.16, the amendment is non-compliant under 37 CFR 1.121  and the entry of the amendment would have been otherwise recommended, the examiner may enter the amendment and correct the non-compliance (e.g., an incorrect status identifier) using an examiner’s amendment.  As the entry of the amendment would have been otherwise recommended, the examiner is using an examiner's amendment to correct the non-compliance.
An examiner’s amendment to the record appears below.
Authorization for this examiner’s amendment was given in an interview with Madison Hunkele on 5/18/22.

	10.	(Currently Amended) The method of claim 17, further comprising: 
	while a respective user of the electronic device is not subscribed to the subscription service, receiving a fourth user input corresponding to a request to access the first application; and
in response to the fourth user input, displaying a user interface that includes information about the subscription service and a selectable option, which when selected, initiates [[the]]a process to subscribe [[to]] the respective user to the subscription service.  

17.	(Currently Amended) A method comprising:
at an electronic device in communication with one or more input devices:
	receiving, via the one or more input devices, a first user input corresponding to a request to access a first application, wherein the first application is a subscription application, and wherein access to download the first application is provided via a subscription service associated with an application store application that provides access to download a plurality of subscription applications including the first application; 
	in response to receiving the first user input, performing a first action corresponding to the subscription service, including:
in accordance with a determination that the first user input is received from a child user of a family account who is not subscribed to the subscription service, requesting, via a second electronic device, authorization from a parent user of the family account to subscribe the child user of the family account to the subscription service; and 
in accordance with a determination that authorization is received from the parent user of the family account, subscribing the child user of the family account to the subscription service;
	receiving, via the one or more input devices, a second user input corresponding to a request to access a second application, wherein access to download the second application is not provided via the subscription service; and
	in response to receiving the second user input, performing a second action, different from the first action, corresponding to a non-subscription application.  

18.	(Currently Amended) An electronic device, comprising:
	one or more processors;
	memory; and
	one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:
receiving, via one or more input devices, a first user input corresponding to a request to access a first application, wherein the first application is a subscription application, and wherein access to download the first application is provided via a subscription service associated with an application store application that provides access to download a plurality of subscription applications including the first application; 
	in response to receiving the first user input, performing a first action corresponding to the subscription service, including: 
in accordance with a determination that the first user input is received from a child user of a family account who is not subscribed to the subscription service, requesting, via a second electronic device, authorization from a parent user of the family account to subscribe the child user of the family account to the subscription service; and 
in accordance with a determination that authorization is received from the parent user of the family account, subscribing the child user of the family account to the subscription service; 
	receiving, via the one or more input devices, a second user input corresponding to a request to access a second application, wherein access to download the second application is not provided via the subscription service; and
	in response to receiving the second user input, performing a second action, different from the first action, corresponding to a non-subscription application.  

19.	(Currently Amended) A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the electronic device to:
receive, via one or more input devices, a first user input corresponding to a request to access a first application, wherein the first application is a subscription application, and wherein access to download the first application is provided via a subscription service associated with an application store application that provides access to download a plurality of subscription applications including the first application; 
	in response to receiving the first user input, performing a first action corresponding to the subscription service, including: 
in accordance with a determination that the first user input is received from a child user of a family account who is not subscribed to the subscription service, requesting, via a second electronic device, authorization from a parent user of the family account to subscribe the child user of the family account to the subscription service; and 
in accordance with a determination that authorization is received from the parent user of the family account, subscribing the child user of the family account to the subscription service; 
	receive, via the one or more input devices, a second user input corresponding to a request to access a second application, wherein access to download the second application is not provided via the subscription service; and
	in response to receiving the second user input, perform a second action, different from the first action, corresponding to a non-subscription application.  

24.	(Currently Amended) The electronic device of claim 18, wherein the one or more programs further include instructions for: 
	while a respective user of the electronic device is not subscribed to the subscription service, receiving a fourth user input corresponding to a request to access a first subscription application; and
in response to the fourth user input, displaying a user interface that includes information about the subscription service and a selectable option, which when selected, initiates [[the]]a process to subscribe the respective user to the subscription service.  

29.	(Currently Amended) The non-transitory computer readable storage medium of claim 26, wherein the one or more programs further cause the electronic device to:
	while the respective user of the electronic device is subscribed to the subscription service, receive, via the one or more input devices, a fifth user input corresponding to a request to access a third application, wherein the third application is an application of the plurality of subscription applications; and
	in response to receiving the fifth user input:
		download, at the electronic device, the third application without initiating a process to subscribe the respective user of the electronic device to the subscription service.  

	
31.	(Currently Amended) The non-transitory computer readable storage medium of claim 26, wherein the one or more programs further cause the electronic device to:
	in response to a user input corresponding to a request to access a respective subscription application from a user interface specific to the respective subscription application, display, via a display in communication with the electronic device, a subscription service user interface including a plurality of representations corresponding to the plurality of subscription applications and a featured representation of the respective subscription application with a different visual characteristic than others of the plurality of representations; and
	in response to a user input corresponding to a request to access the respective subscription application not from a user interface specific to the respective subscription application, display, via the display in communication with the electronic device, the subscription service user interface include including the plurality of representations corresponding to the plurality of subscription applications without including the featured representation of the respective subscription application with the different visual characteristic than [[the]] others of the plurality of representations.  

32.	(Currently Amended) The non-transitory computer readable storage medium of claim 19, wherein the second action corresponding to the non-subscription application includes:
	purchasing access to the respective application; and
	after purchasing access to the respective application, downloading, at the electronic device, the respective application without providing access to one or more applications associated with the subscription service to which access is provided based on [[the]]a subscription to the subscription service.  


34.	(Currently Amended) The non-transitory computer readable storage medium of claim 19, wherein the one or more programs further cause the electronic device to: 
	while a respective user of the electronic device is not subscribed to the subscription service, receive a fourth user input corresponding to a request to access a first subscription application; and
in response to the fourth user input, display a user interface that includes information about the subscription service and a selectable option, which when selected, initiates [[the]]a process to subscribe the respective user to the subscription service.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247. The examiner can normally be reached 7-5 Pacific Time, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Ming Shui/
Primary Examiner, Art Unit 3684